Title: To George Washington from William Butler, 29 August 1780
From: Butler, William
To: Washington, George


                        
                            Sir,
                            August 29th 1780
                        
                        I receiv’d your Letter, and the inclos’d Papers respecting Mr James Hunter, late Pay Master of my Regt you
                            desire to know, to what Period, in my Opinion, Mr Hunter ought to be paid to, Mr Hunter was Muster’d in the Regimt up to
                            the first of June 1779, which was the last time we was Muster’d on the Western Expedition. I think Mr Hunter is entitled
                            to Pay up to the First of Septr 1779, at, or about that time, he left Tyoga, contrary to my Orders. Immediately after, we
                            march’d for the Genese country—Mr Hunter has been the chief of this Summer, settling his Accounts, with the Auditors.
                        His Excellency, will be the Judge, of what Mr Hunter is entitled to, for this service. I am Sir With great
                            esteem Your most obedt Humble Servt
                        
                            Wm Butler Lt Colo. Comdr
                            4th Penna Regt

                        
                    